DETAILED ACTION

The Applicant’s amendment filed on August 20, 2021 was received.  Claims 1-14 and 23 are now canceled.  Claims 15-19 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 20, 2021.

Drawings
The drawings filed on March 6, 2019 are acceptable because applicants response filed August 20, 2021 were acceptable.

Claim Rejections - 35 USC § 112
Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “at least one second supply line” line 18, however the recitation is previously recited above.  It is unclear different at least one second supply line is intended to be claimed.  For purposes of compact prosecution, the limitation will be interpreted as the at least one second supply line.
Claim 15 recites “at least one pressurized gas source” line 19, however the “pressurized gas line” is previously recited above.  It is unclear different gas line/sources are intended to be 
Claim 15 recites “a supply conduit for a mass” line 19, however the “a supply conduit for the mass” is previously recited above.  It is unclear different supply conduit and mass are intended to be claimed.  For purposes of compact prosecution, the limitation will be interpreted as the mass from the supply container.
Claim 15 recites “mass” line 20, however the “the mass” is previously recited above.  It is unclear different masses are intended to be claimed.  For purposes of compact prosecution, the limitation will be interpreted as the mass.

Claim Rejections - 35 USC § 103
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers (US 2007/0221071) in view of Rice (US 2016/0303592) and  Passerat (FR2617273, provide machine translation cited below).
In regards to claim 15, Kuijpers teaches a process for applying a marinade (1, mass) to a product (2), the marinade comprising a mixture of a liquid and species (pieces), where a spraying means comprises a diameter in the range of 1-15-millimeters to spray the marinade with particles with a diameter such as 5-mm are sprayed (fig. 5, 12; para. 38, 49, 130-131, 145);
where the process transports the product past an outlet opening/spray opening (25) of an addition means (4) such as a spraying means (24), where the marinade is applied to product, where the marinade is supplied from a storage container (7, supply container for the mass) along a path (30, supply conduit for the mass) (fig. 5, 12; para. 130-134, 145-146).

where in at least one second supply line discharged between the supply opening for pressurized gas and the outlet opening into the flow channel and
which the at least one second supply line is connected to at the pressurized gas line or to the supply conduit for the mass and pressurized gas or the mass is pressed through the at least one second supply line into the flow channel.
However, Rice multi-stage nanoparticle apparatus for spraying a mixture of liquid and air using a venturi effect, comprising a 
an outlet opening at a diffuser 22, the outlet opening is connected to a flow channel provided as throat opening-23 to throat outlet-21 and to end of diffuser-22 (fig. 1, 4; para. 31-35), 

where proximate to the throat opening-23 of the flow channel at the provides the smallest cross-section, and from the throat outlet-21, the cross section widens in the direction towards the end of diffuser-22 (fig. 1, 4),
at the inlet opening comprises inlet cone-24 which provides a supplied of gas/air, where the inlet opening is connected to a liquid intake-6 (supply container) and liquid passage-27 (supply conduit for the mass), 
where the liquid flows from the liquid passage-27 to and through throat opening-23, the throat outlet-21 and out of the end of the diffuser-22, where the liquid is discharged in a region in which the flow channel generates vacuum as venturi effect is generated, 
where the region extends from a distance in front of the inlet opening to inside the flow channel (fig. 1, 4, para. 30, 33).
Rice further teaches the flow channel comprises compressed gas ports (1, pressurized gas line/second supply line) which have openings to the interior of the flow channel between length-30, length-31 and length-32, where at least one compressed gas port is between the inlet cone-24 and the end of diffuser-22 (fig. 1, 4; para. 32, 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the multi-stage nanoparticle 
  Kuijpers and Rice as discussed above, but do not explicitly teach the inlet opening is limited by a ring-shaped supply opening for pressurized gas which is connected to the pressurized gas line.
However, Passerat teaches a snow cannon which sprays a mixture of liquid an air comprises a body (10) connected to a compressed air tube (4, pressurized gas line).  Passerat teaches the body connects to a rear cover (17) to outline an annular chamber (5, a ring-shaped supply opening), where the annular chamber is connected to the compressed air tube, to supply compressed air from the annular chamber to an air injection nozzle (6, a ring-shaped supply opening) and to a mixing chamber (7) of a main nozzle (11) (fig. 1-6, pg. 2, line 35- pg. 3, line 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the annular chamber and air injection nozzle of Passerat onto the nanoparticle apparatus of Kuijpers and Rice because Passerat teaches it will be less noisy and require less compressed air (pg. 2, lines 10-13).
In regards to claim 16, Kuijpers, Rice and Passerat as discussed above, but do not explicitly teach the supply conduit for the mass which conducts the mass from a supply container to the flow channel is guided slidably in relation to the flow channel and is fixed in a position.
However, Passerat teaches water inlet nozzle (2) is movable relative to the body of the snow cannon.  Passerat teaches water inlet nozzle is movable on a ring (20) which comprises a screw (21) for locking a position of the water inlet nozzle (fig. 5; pg. 3, lines 26-30).

 In regards to claim 17, Kuijpers, Rice and Passerat as discussed above, where Rice teaches the region within which a mouth of the supply conduit is positioned, extends from a distance in front of the inlet opening to a supply opening for pressurized gas at the flow channel (fig. 1, 4).
In regards to claim 18, Kuijpers, Rice and Passerat as discussed above, where Rice teaches the flow channel comprises the at least one compressed gas ports which discharges into the flow channel and generates an air flow between the inlet opening and the outlet opening at the end of the diffuser-22 (fig. 1, 4).
Rice does not explicitly teach a valve is connected to the compressed gas ports to control the flow of compressed gas.
However, it is well known to use a valve to control the flow of compressed gas.  It would have obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a valve to control the flow of compressed gas to the compressed gas ports for the desired application.
In regards to claim 20. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers, Rice and Passerat as applied to claims 15-18 and 20 above, and further in view of Buschor (US 4,448,821).
In regards to claim 19, Kuijpers, Rice and Passerat as discussed above, but do not explicitly teach the valve in the pressurized gas line is controlled in dependence on the signal of a detector for the position of a food on device for foods.
	However, Buschor teaches a bracket sensor is used to detect a bracket position and an article detector (22) is used to detect an article position, where each sensor supplies signals to a control circuit (20)  (fig. 1-2; col. 4, lines 50-55, col. 5, lines 1-30).
Buschor teaches the control circuit controls a sprayer (35), where the control circuit uses the detected article to control when the sprayer initiates a spray coating operation (fig. 1-2; col. 5, lines 25-30, 50-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensors and control circuit controlling the sprayer of Buschor onto the addition/spraying means of Kuijpers, Rice and Passerat because Buschor teaches it will provide accurate control of the spraying onto the article (col. 2, lines 40-45).
 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers, Rice and Passerat as applied to claims 15-18 and 20 above, and further in view of Calla (US 2010/0173087).
In regards to claims 21-22, Kuijpers, Rice and Passerat as discussed above, but do not explicitly teach a guidance element in a radial distance encompasses the flow channel at its outlet 
However, Calla teaches a gas envelope housing member (206, guidance element) which surrounds (flow channel) a divergent region (216) of a nozzle (214).  Calla teaches the gas envelope housing member comprises a first opening (220, device for application of pressurized gas) that receives pressurized gas and the gas exits at the second opening (222) of the gas envelope housing member (fig. 2; para. 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the gas envelope housing member of Calla onto the addition/spraying means of Kuijpers, Rice and Passerat because Calla teaches it will improve the efficiency of sprayed coating (para. 5).

Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kuijpers marinade is not disclosed to be a “liquid with pieces distributed therein, which have a size of 1 mm up to 10 mm,” as required by claim 15. The simple sprayer in FIG. 5 is unsuitable for application of a liquid with pieces distributed therein
Kuijpers evinces no need to create nanoparticles, and no artisan would modify Kuijpers marinade sprayer for the purpose of creating nanoparticles
FR 2617273 shows a snow cannon. This is unlikely to be adopted to modify Kuijpers, but if it was, there would be no radical transformation of FIG. 5 to alter the basic method and system for spraying large products hung and transported along a conveyer.
FR 2617273 where forces generated by snow cannon are also clearly unsuitable for Kuijpers
FR 2617273 where the mixing of air and water to produce artificial snow have no application to marinade application in Kuijpers.
Calla is not applicable to the marinade to be applied to poultry in Kuijpers.

In response to Applicant’s arguments, please consider the following comments:
Kuijper teaches spraying means-24 which has the spraying opening with a diameter which allows for the marinade having particles with a size of 5-mm to pass through (para. 145), where marinade comprises liquid and solids (para. 38).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.Rice teaches it will generate, maintain and distribute an aerosol mixed with air (para. 13).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Passerat teaches it will be less noisy and require less compressed air (pg. 2, lines 10-13).
In response to applicant's argument that “the forces generated by snow cannon are also clearly unsuitable for Kuijpers”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In response to applicant's argument that Passerat (FR2617273) is nonanalogous art to Kuijpers, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Passerat (FR2617273) is in the field of applicant’s endeavor of using compressed air to spray a liquid through a nozzle.
In response to applicant's argument that Calla is nonanalogous art to Kuijpers, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Calla is in the field of applicant’s endeavor of a nozzle comprising a convergent and divergent regions.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 20, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717